DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-18 directed to invention non-elected without traverse.  Accordingly, claims 11-18 have been cancelled.

Response to Arguments
Applicant’s arguments, see previous Remarks filed on 01/21/2022 with respect to previous claims 1-2, 4-7, 10 and 19-25, and also see current Remarks filed on 05/31/2022 with respect to current claims 1-2, 4-7, 10 and 19-32, have both been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections regarding previous claims 1, 2, 4, 7, 19 and 21 have been considered and are now withdrawn as a result of the previous claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is withdrawn.
The previous 112(b) claim rejections regarding previous claims 6-10 have been considered and are now withdrawn as a result of the previous claim amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Dependent claim 6 recites “and a second filter being the disposable filter unit according to claim 1.” on lines 4-5.
	Amend claim 6 to instead recite “and a second filter being the disposable filter unit.” on lines 4-5 for further clarity.

	Dependent claim 7 recites “wherein the filter system comprises a disposable filter unit” on line 2.
	Amend claim 7 to instead recite “wherein the filter system comprises the disposable filter unit” on line 2 for further clarity.

	Dependent claim 21 recites “in the water filtration system in a vertical direction with the top in a highest position” on lines 2-3.
	Amend claim 21 to instead recite “in the water filtration system in the vertical direction with the top in the highest position” on lines 2-3 for further clarity.

	New claim 30 recites “and a second filter being the disposable filter unit according to claim 1.” on line 4.
	Amend claim 30 to instead recite “and a second filter being the disposable filter unit.” on line 4 for further clarity.

	New claim 31 recites “wherein the filter system comprises a disposable filter unit according to claim 1,” on line 2.
	Amend claim 31 to instead recite “wherein the filter system comprises the disposable filter unit according to claim 26,” on line 2 for further clarity.

Allowable Subject Matter
Claims 1-2, 4-7, 10 and 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Proulx et al. (U.S. 2003/0189002 A1) (hereinafter “Proulx”) and Cantoni et al. (EP 2559668 A1) (hereinafter “Cantoni”) are considered the closest prior arts.  Specifically, Proulx teaches a disposable filter unit intended for a system that comprises a water treatment UV unit including a UV lamp and a UV sensor and allowing for purification and recycling of water or separation of water (see FIG. 1, composite water filter) (see paragraphs 1, 7, 24 and 54-57), said disposable filter unit comprising an outer body (see FIG. 1, housing 2), a top (see FIG. 1, top of housing 2), a bottom (see FIG. 1, bottom of housing 2), an inflow (see FIG. 1, inlet 12), an outflow (see FIG. 1, outlet 14) and a filter means (see FIG. 1, first stage 18 and second stage 28 including numerous filters and an ion exchange media) enclosed in the outer body (see paragraphs 24 and 29-33), characterized by that the inflow is positioned adjacent to the bottom and the outflow is positioned adjacent to the top (see FIG. 1, inflow (inlet 12) is positioned adjacent to the bottom of the composite water filter including housing 2, and outflow (outlet 14) is positioned adjacent to the top of the composite water filter including housing 2) (see paragraphs 24 and 29-33) (see paragraph 25 – “While the inlet is shown in the various embodiments discussed in this application as being at the bottom of the filter, it could be at the top and the outlet likewise could be arranged to be at the bottom rather than at the top of the system…However, if the inlet were at the top, one would simply need to arrange for the venting of gas, such as through a vent…”), and that the inflow and outflow are arranged into the system and released from the system enabling a simple replacing of the disposable filter unit for a user (see FIG. 4 further illustrating the filter of the present invention used in a water recovery system including a shower) (see paragraphs 54) (see FIG. 1, plates 5 and 7, lock tab 44 and groove 46, screws, snap fittings as a whole) (see FIG. 2, plumbing connections 59 and 61) (see paragraphs 43 and 44 – “The vessel 3 has plate 5 attached to a first end, such as by screws, rivets, glue, welds, snap fittings, mated threads…The filter is then inserted into the pressure vessel 3 and the second end plate is removably attached to the vessel 3 by screws, snap fittings, corresponding mated threads…the end cap 10 is retained in the housing 2 by a lock tab 44 and groove 46.  Alternatively, mechanical devices such as C-ring arrangement, a set of corresponding male/female threads on the end cap 10…or set screws or rivets may be used…”) (see paragraph 45).
	Cantoni further teaches a system (see Cantoni FIG. 1) including a casing 4, a filter system 18, a water outlet 26 and an outlet system 16, a water inlet 24 and a changing device 38, wherein the inflow and outflow comprise quick release connections for the filter element 32 to be quickly and easily exchanged along with the changing device 38 (see Cantoni paragraphs 7, 8 and 22).
	However, the combination does not explicitly teach the inflow and the outflow are arranged to be fixated simultaneously into the system and released simultaneously from the system enabling a simple replacing of the disposable filter unit for a user, and wherein the system comprises a mechanical filter fixating/releasing unit, as recited in amended independent claim 1, and as argued by Applicant in the previous Remarks section filed on 01/21/2022.
Corresponding dependent claims 2, 4-7 and 10 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to amended, independent claim 19.  
Corresponding dependent claims 20-25 further limit the subject matter of independent claim 19, and thus are also allowable at least for the same reasons as independent claim 19.
Similar analysis applies to new, independent claim 26.
Corresponding dependent claims 27-32 further limit the subject matter of independent claim 26, and thus are also allowable at least for the same reasons as independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773